745 N.W.2d 797 (2008)
Russell LABARGE, Jr., Conservator for Leo Saffaleo, a protected person, and Mona Al-Falahat, Plaintiffs-Appellees,
v.
WALGREEN CO., a/k/a Walgreens, and J.G. Morris, L.L.C., d/b/a J.G. Morris Company, Defendants, and
Lindhout Associates, Architects, A.I.A., P.C., Defendant-Appellant.
Docket No. 135456. COA No. 281366.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the application for leave to appeal the November 21, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.